                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         DOCKET NO. 5:17-cv-00195-MOC-DCK

 KIM MCCONNELL                                           )
 JAMES EDWARD MCCONNELL,                                 )
                                                         )
                       Plaintiffs,                       )
                                                         )
 Vs.                                                     )                 ORDER
                                                         )
 WATAUGA COUNTY SHERIFF'S                                )
 DEPARTMENT;                                             )
 WATAUGA COUNTY                                          )
 DEPARTMENT OF SOCIAL SERVICES;                          )
 WATAUGA COUNTY; THOMAS HUGHES;                          )
 JASKA H. ROMINGER; JENNIFER SMITH;                      )
 WESTERN SURETY COMPANY; JESSICA                         )
 WINEBARGER; CHAD SLAGLE; AND                            )
 LEN D. HAGAMAN,                                         )
                                                         )
                      Defendants.                        )


       THIS MATTER is before the Court on plaintiffs’ “Motion for Enlargement of the page

Limit Under LCvR 7.1 and for an Enlargement of Time to Receive and Accept Plaintiffs’ Response

to Defendants’ Motion for Summary Judgment.”

       To the extent plaintiffs seek an enlargement of time to and including March 25, 2019, to

file their Response and an enlargement of the page limit to 39 pages, such request will be allowed

nunc pro tunc. Further, insofar as plaintiffs request that the Court withhold ruling on the Motion

for Summary Judgment until the Court can address their Objections (#77) (styled an “appeal”) to

Judge Keesler’s non-dispositive Order (#72) (denying, inter alia, their Motion to Compel

Discovery (#43)), such appears to be a reasonable request in light of Rule 56(d), Federal Rules of

Civil Procedure. While that stay will issue, the time for defendants’ filing of their Reply to the

                                               -1-
above Response under Rule 7.1 will remain the same. If the Objections result in a different

outcome than that reached by Judge Keesler, the Court can then address the impact of that decision

on the pending Motion for Summary Judgment at that time.

       Finally, while a time is not provided under Rule 72(a), the Court would like a Response to

plaintiffs’ Objections (#77), and that Response should be filed by defendants not later than April

19, 2019.



                                          ORDER

       IT IS, THEREFORE, ORDERED that plaintiffs’ Motion for Enlargement of the page

Limit Under LCvR 7.1 and for an Enlargement of Time to Receive and Accept Plaintiffs’ Response

to Defendants’ Motion for Summary Judgment (#79) is GRANTED, as follows:

       (1)     the Court accepts and deems timely filed plaintiff’s Response (#80);

       (2)     the Court accepts and allows the additional pages of the Response that exceed the

page limitation;

       (3)     the defendants are allowed up to and inclusive of April 19, 2019, to file a Response

to the Objections (#77), and inasmuch as the Response is to an Objection and not a Motion, no

Reply is anticipated; and

       (3)     the Court STAYS consideration of the Motion for Summary Judgment (#47) until

such time as the Court resolves the Objections (#77). Defendants shall, however, file their Reply

by April 1, 2019.




                                               -2-
       The parties are advised that if it determines that the Objections are to be overruled, the

Court may resolve both the Objections and the Motion for Summary Judgment in the same

decision.




                                       Signed: March 26, 2019




                                              -3-
